Exhibit 10.1

Execution Version

FIRST AMENDMENT TO AMENDED

AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 23, 2016 (this “Amendment”), among SiteOne Landscape Supply Holding,
LLC (formerly known as JDA Holding LLC), a Delaware limited liability company
(the “Parent Borrower”), SiteOne Landscape Supply, LLC (formerly known as John
Deere Landscapes LLC), a Delaware limited liability company (the “OpCo
Borrower”, and together with the Parent Borrower, collectively, the “Borrowers”
and each individually, a “Borrower”), UBS AG, Stamford Branch, as administrative
agent and collateral agent for the several banks and other financial
institutions from time to time party to the Credit Agreement defined below (in
such capacities, the “Administrative Agent” or the “Collateral Agent”, as
applicable) and the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into that certain Amended and Restated Credit Agreement,
dated as of April 29, 2016 (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain loans and extend certain other financial
accommodations to the Borrowers as provided therein. Capitalized terms used
herein but not otherwise defined herein shall have the meanings given such terms
in the Credit Agreement;

WHEREAS, pursuant to and in accordance with Subsection 2.11 of the Credit
Agreement, the Borrower Representative has requested that Specified Refinancing
Term Loans in an aggregate principal amount of up to $273,625,000 be made
available to the Borrowers, and the Tranche B Term Lenders (as defined in
Subsection 1.1(b)(i) hereof) and the Administrative Agent have agreed, upon the
terms and subject to the conditions set forth herein, (a) that the Tranche B
Term Lenders will make Specified Refinancing Term Loans in the form of Tranche B
Term Loans (as defined in Subsection 1.1(b)(i) hereof) and (b) that the proceeds
of the Tranche B Term Loans provided by the New Tranche B Term Lenders (as
defined in Subsection 1.1(b)(i) hereof) will be used to repay the Original
Initial Term Loans (as defined in Subsection 1.1(b)(i) hereof) that are not
exchanged for Tranche B Term Loans pursuant to this Amendment and/or to pay
fees, costs and expenses incurred in connection with the forgoing and for other
purposes not prohibited by the Credit Agreement and (c) to amend the Credit
Agreement to the extent necessary or appropriate, in the opinion of either
Borrower and the Administrative Agent, to effect the Incurrence of the Tranche B
Term Loans;

WHEREAS, certain Lenders holding Original Initial Term Loans (each, an “Existing
Term Lender” and, collectively, the “Existing Term Lenders”) have elected,



--------------------------------------------------------------------------------

and the Borrower Representative has agreed, to either (i) exchange (by
exercising a cashless rollover option pursuant to Subsection 4.4(g) of the
Credit Agreement) all or a portion of the outstanding principal amount (or
lesser amount allocated to such Lender by the Administrative Agent) of their
Original Initial Term Loans for Tranche B Term Loans and/or (ii) have all or a
portion of the outstanding principal amount of their Original Initial Term Loans
repaid, in each case, on the First Amendment Effective Date by executing and
delivering a Signature Page to Amendment in the form attached as Exhibit A
hereto (an “Existing Lender Signature Page”); and

WHEREAS, on the First Amendment Effective Date, immediately following the First
Amendment Effective Time, the Tranche B Term Loans will be increased by
$25,000,000 pursuant to the 2016 Increase Supplement (as defined in
Section 1.1(b)(i) hereof).

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amendments.

(a) The Tranche B Term Loans extended by the New Tranche B Term Lenders shall be
deemed to be “Specified Refinancing Term Loans” and “Tranche B Term Loans”, the
2016 Supplemental Term Loans shall be deemed to be “Incremental Term Loans” and
“Tranche B Term Loans”, the New Tranche B Term Lenders shall be deemed to be
“Specified Refinancing Lenders”, the Tranche B Term Loans representing the
Original Initial Term Loans exchanged by the Existing Term Lenders by exercising
a cashless rollover option pursuant to Subsection 4.4(g) of the Credit Agreement
shall be deemed to be “Rollover Indebtedness”, the 2016 Increase Supplement
shall be deemed to be a “Loan Document” and this Amendment shall be deemed to be
a “Specified Refinancing Amendment” and a “Loan Document”, in each case, for all
purposes of the Credit Agreement, as amended by this Amendment, the 2016
Increase Supplement and the other Loan Documents. The Borrower Representative
and the Administrative Agent hereby consent, pursuant to Subsections 11.6(b)(i)
and 2.11(b) of the Credit Agreement, to the inclusion as an “Additional
Specified Refinancing Lender” of each New Tranche B Term Lender that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund.

 

2



--------------------------------------------------------------------------------

(b) Subsection 1.1 of the Credit Agreement is hereby amended as follows:

(i) by adding the following new defined terms in the appropriate alphabetical
order:

“2016 Increase Supplement”: the Increase Supplement delivered to the
Administrative Agent as of the First Amendment Effective Date immediately
following the First Amendment Effective Time.

“2016 Supplemental Term Loans”: the Tranche B Term Loans made on the First
Amendment Effective Date following the effectiveness of the 2016 Increase
Supplement by each Lender holding a Supplemental Term Loan Commitment pursuant
to the 2016 Increase Supplement.

“Exchanging Lender”: as defined in Subsection 2.1(b)(ii).

“Existing Term Lenders”: those Lenders holding an Original Initial Term Loan
immediately prior to the First Amendment Effective Date.

“First Amendment”: the First Amendment to Amended and Restated Credit Agreement,
dated as of the First Amendment Effective Date, among the Borrowers, the
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date”: as defined in Article II of the First
Amendment.

“First Amendment Effective Time”: as defined in Article II of the First
Amendment.

“New Tranche B Term Lenders”: as defined in Subsection 2.1(b)(i).

“Original Initial Term Loan”: as defined in Subsection 2.1(a).

“Original Initial Term Loan Commitment”: as to any Lender, its obligation to
make Original Initial Term Loans to the Borrowers pursuant to Subsection 2.1(a)
in an aggregate amount not to exceed at any one time outstanding the amount set
forth opposite such Lender’s name in Schedule A under the heading “Original
Initial Term Loan Commitment” or, in the case of any Lender that is an Assignee,
the amount of the assigning Lender’s Original Initial Term Loan Commitment
assigned to such Assignee pursuant to Subsection 11.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Original Initial Term Loan Commitments”. The original
aggregate principal amount of the Original Initial Term Loan Commitments on the
Closing Date is $275,000,000.

“Original Initial Term Loan Facility”: the Original Initial Term Loan
Commitments and the Extensions of Credit made thereunder.

 

3



--------------------------------------------------------------------------------

“Tranche B Effective Date Transactions”: (i) the entry into the First Amendment
and the 2016 Increase Supplement, (ii) the Incurrence of the Tranche B Term
Loans (including via an exchange of the Original Initial Term Loans for Tranche
B Term Loans), (iii) the repayment of the Original Initial Term Loans or
exchange by the Exchanging Lenders of the Original Initial Term Loans through a
cashless rollover pursuant to Subsection 4.4(g) of the Credit Agreement and
(iv) all other transactions relating to any of the foregoing (including payment
of fees and expenses related to any of the foregoing).

“Tranche B Term Lender”: any Lender having a Tranche B Term Loan Commitment
and/or a Tranche B Term Loan outstanding hereunder.

“Tranche B Term Loans”: the term loans made by the New Tranche B Term Lenders on
the First Amendment Effective Date pursuant to the First Amendment, as increased
by the amount of the 2016 Supplemental Term Loans made on the First Amendment
Effective Date following the effectiveness of and pursuant to the 2016 Increase
Supplement.

“Tranche B Term Loan Commitment”: as to any Lender, its obligation to make
Tranche B Term Loans to the Borrowers (a) pursuant to Subsection 2.1(b) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A-1 under the heading “Tranche B Term
Loan Commitment” and (b) following effectiveness of the 2016 Increase
Supplement, pursuant to the 2016 Increase Supplement, or, in the case of any
Lender that is an Assignee, the amount of the assigning Lender’s Tranche B Term
Loan Commitment assigned to such Assignee pursuant to Subsection 11.6(b) (in
each case as such amount may be adjusted from time to time as provided herein);
collectively, as to all the Lenders, the “Tranche B Term Loan Commitments.” The
original aggregate amount of the Tranche B Term Loan Commitments on the First
Amendment Effective Date under the First Amendment, prior to giving effect to
the 2016 Increase Supplement, is $273,625,000.

“Tranche B Term Loan Facility”: the Tranche B Term Loan Commitments and the
Extensions of Credit made thereunder.

(ii) by amending and restating the definition of “Applicable Margin” as follows:

““Applicable Margin”: in respect of (a) Original Initial Term Loans (i) on any
date prior to the date of a Qualified IPO (1) with respect to ABR Loans,
4.50% per annum and (2) with respect to Eurodollar Loans, 5.50% per annum and
(ii) on or after the date of a Qualified IPO, (1) with respect to ABR Loans,
4.25%

 

4



--------------------------------------------------------------------------------

per annum and (2) with respect to Eurodollar Loans, 5.25% per annum and
(b) Tranche B Term Loans (i) with respect to ABR Loans, 3.50% per annum and
(ii) with respect to Eurodollar Loans, 4.50% per annum.”

(iii) by amending and restating the definition of “Facility” as follows:

““Facility”: each of (a) the Original Initial Term Loan Facility, (b) the
Tranche B Term Loan Facility, (c) Incremental Term Loans of the same Tranche,
(d) any Extended Term Loans of the same Extension Series, (e) any Specified
Refinancing Term Loans of the same Tranche (other than Tranche B Term Loans) and
(f) any other committed facility hereunder and the Extensions of Credit made
thereunder, and collectively, the “Facilities”.”

(iv) by amending and restating the definition of “Initial Term Loan” as follows:

““Initial Term Loan”: shall mean, collectively, the Original Initial Term Loans
and the Tranche B Term Loans.”

(v) by amending and restating the definition of “Initial Term Loan Commitment”
as follows:

““Initial Term Loan Commitment”: as to any Lender, the Original Initial Term
Loan Commitment (if any) and the Tranche B Term Loan Commitment (if any).”

(vi) by deleting the definition of “Initial Term Loan Facility”.

(vii) by deleting the reference to “$100,000,000” in the definition of “Maximum
Incremental Facilities Amount” and replacing it with “(a) on or prior to the
First Amendment Effective Date, $100,000,000 and (b) following the First
Amendment Effective Date, $100,000,000”.

(viii) by amending and restating the definition of “Tranche” as follows:

““Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Original Initial Term Loans or Original
Initial Term Loan Commitments, (2) Tranche B Term Loans or Tranche B Term Loan
Commitments and any 2016 Supplemental Term Loans added to such Tranche pursuant
to the 2016 Increase Supplement, (3) Incremental Loans or Incremental Term Loan
Commitments with the same terms and conditions made on the same day and any
Supplemental Term Loans added to such Tranche

 

5



--------------------------------------------------------------------------------

pursuant to Subsection 2.8, (4) Extended Term Loans (of the same Extension
Series) or (5) Specified Refinancing Term Loan Facilities with the same terms
and conditions made on the same day and any Supplemental Term Loans added to
such Tranche pursuant to Subsection 2.8 (excluding Tranche B Term Loans and
Tranche B Term Loan Commitments).” and

(ix) by replacing each reference to “Initial Term Loans” in the definition of
“Transactions” with “Original Initial Term Loans”.

(c) Subsection 2.1 of the Credit Agreement is hereby amended and restated as
follows:

“(a) Subject to the terms and conditions hereof, each Lender holding an Original
Initial Term Loan Commitment severally agrees to make, in Dollars, in a single
draw on the Closing Date, one or more term loans (each, an “Original Initial
Term Loan”) to the Parent Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A under the
heading “Original Initial Term Loan Commitment”, as such amount may be adjusted
or reduced pursuant to the terms hereof, which Original Initial Term Loans:

(i) except as hereinafter provided, shall, at the option of the Borrower
Representative, be incurred and maintained as, and/or converted into, ABR Loans
or Eurodollar Loans; and

(ii) shall be made by each such Lender in an aggregate principal amount which
does not exceed the Original Initial Term Loan Commitment of such Lender.

Once repaid, Original Initial Term Loans incurred hereunder may not be
reborrowed. On the Closing Date (after giving effect to the incurrence of
Original Initial Term Loans on such date), the Original Initial Term Loan
Commitment of each Lender shall terminate.

(b) (i) Subject to the terms and conditions hereof, each Lender listed on
Schedule A-1 under the heading “Lender” attached hereto (the “New Tranche B Term
Lenders”) agrees to make, in a single draw on the First Amendment Effective
Date, one or more Tranche B Term Loans to the Borrowers (on a joint and several
basis as between the Borrowers) in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A-1; provided that
Exchanging Lenders shall make their respective Tranche B Term Loans by
exchanging their Original Initial Term Loans for Rollover Indebtedness in lieu
of their pro rata portion of the prepayment of Original Initial Term
Loans pursuant to Subsection 4.4(g) of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions hereof, on the First Amendment
Effective Date, upon execution of the First Amendment by an Existing Term Lender
and the indication on such Lender’s signature page that such Existing Term
Lender elects to exchange, through a cashless rollover pursuant to Subsection
4.4(g) of the Credit Agreement, all of such Lender’s Original Initial Term Loans
for Tranche B Term Loans (each such Existing Term Lender, an “Exchanging
Lender”), the amount of Original Initial Term Loans held by such Exchanging
Lender (or such lesser amount allocated to such Lender by the Administrative
Agent) shall be exchanged for Tranche B Term Loans. For the avoidance of doubt,
such Tranche B Term Loans held by an Exchanging Lender shall constitute
“Rollover Indebtedness” for all purposes under this Agreement.

(iii) The Tranche B Term Loans shall be incurred as Eurodollar Loans with an
initial Interest Period of three months and except as hereinafter provided,
shall, at the option of the Borrower Representative, be maintained as, and/or
converted into, ABR Loans or Eurodollar Loans.

(iv) Once repaid, Tranche B Term Loans incurred hereunder may not be reborrowed.
On the First Amendment Effective Date (after giving effect to the incurrence of
Tranche B Term Loans on such date), the Tranche B Term Loan Commitment of each
Tranche B Term Lender shall terminate.”

(d) Subsection 2.2 of the Credit Agreement is hereby amended as follows:

(i) by amending and restating clause (a) thereof as follows:

“(a) The Borrowers agree that, upon the request to the Administrative Agent by
any Lender made on or prior to the Closing Date (in the case of requests
relating to Loans other than the Tranche B Term Loans) or the First Amendment
Effective Date (in the case of requests relating to the Tranche B Term Loans) or
in connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrowers will execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A (each, as
amended, supplemented, replaced or otherwise modified from time to time, a
“Note” and, collectively, the “Notes”), in each case with appropriate insertions
therein as to payee, date and principal amount, payable to such Lender and in a
principal amount equal to the unpaid principal amount of the applicable Loans
made (or acquired by assignment pursuant to Subsection 11.6(b)) by such Lender
to the Borrowers. Each Note shall be dated the Closing Date; provided, that each
Note in respect of a Tranche B Term Loan shall be dated the First Amendment
Effective Date. Each Note shall be payable as provided in Subsection 2.2(b) or
Subsection 2.2(c), as applicable, and provide for the payment of interest in
accordance with Subsection 4.1.”;

 

7



--------------------------------------------------------------------------------

(ii) by replacing each reference to “Initial Term Loans” in clause (b) thereof
with “Original Initial Term Loans”;

(iii) by replacing each reference to “Initial Maturity Date” in clause
(b) thereof with “Initial Term Loan Maturity Date” and

(iv) by inserting the following as new clause (c) thereof:

“(c) The Tranche B Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on December 31, 2016 up to and including the
Initial Term Loan Maturity Date (subject to reduction as provided in Subsection
4.4), on the dates and in the principal amounts, subject to adjustment as set
forth below, equal to the respective amounts set forth below (together with all
accrued interest thereon) opposite the applicable installment dates (or, if
less, the aggregate amount of such Tranche B Term Loans then outstanding):

 

Date

  

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the First
Amendment Effective Date    0.25% of the aggregate initial principal amount of
the Original Initial Term Loans on the Closing Date Each
March 31, June 30, September 30 and December 31 ending on or after the First
Amendment Effective Date and prior to the Initial Term Loan Maturity Date   
0.25% of the aggregate initial principal amount of the Tranche B Term Loans on
the First Amendment Effective Date Initial Term Loan Maturity Date    all unpaid
aggregate principal amounts of any outstanding Tranche B Term Loans

”.

(e) Subsection 2.3 of the Credit Agreement is hereby amended by adding the words
“or the First Amendment Effective Date, as applicable,” after the words “Closing
Date” in the first and third sentences thereof.

(f) Subsection 2.8(d) of the Credit Agreement is hereby amended by amending and
restating subclause (v)(C) in the second sentence thereof as follows:

“(C) any amendments to the Applicable Margin on the Initial Term Loans that
became effective subsequent to the Closing Date (with respect to Original
Initial Term Loans) or the First Amendment Effective Date (with respect to
Tranche B Term Loans) but prior to the time of such Incremental Term Loans shall
also be included in such calculations and”;

 

8



--------------------------------------------------------------------------------

(g) Subsection 4.4 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:

“(a) The Borrowers may at any time and from time to time prepay the Term Loans
made to them, in whole or in part, subject to Subsection 4.12, without premium
or penalty (except as provided in Subsection 4.5(b)), upon notice by the
Borrower Representative to the Administrative Agent prior to 2:00 P.M., New York
City time at least three Business Days (or such shorter period as may be agreed
by the Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurodollar Loans), or prior to 2:00 P.M., New York
City time on the date of prepayment (in the case of ABR Loans) (or such later
time as may be agreed by the Administrative Agent in its reasonable discretion).
Such notice shall specify, in the case of any prepayment of Term Loans, the
applicable Tranche being repaid, and if a combination thereof, the principal
amount allocable to each, the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans or a combination thereof, and, in
each case if a combination thereof, the principal amount allocable to each. Any
such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower Representative (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Upon
the receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. If any such notice is given and not revoked, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurodollar Loan is prepaid other than at the end of
the Interest Period applicable thereto) any amounts payable pursuant to
Subsection 4.12. Partial prepayments pursuant to this Subsection 4.4(a) shall be
in multiples of $1,000,000; provided that, notwithstanding the foregoing, any
Term Loan may be prepaid in its entirety. Each prepayment of Original Initial
Term Loans pursuant to this Subsection 4.4(a) made prior to the date that is six
months after the Closing Date in an amount equal to the Net Cash Proceeds
received by the Parent Borrower or any Restricted Subsidiary from its incurrence
of new Indebtedness under first lien secured bank financing incurred in a
Repricing Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(b). Each prepayment of Tranche B Term Loans pursuant to this
Subsection 4.4(a) made on or prior to the date that is six months after the
First Amendment Effective Date in an amount equal to the Net Cash Proceeds
received by the Parent Borrower or any Restricted Subsidiary from its incurrence
of new Indebtedness under first lien secured bank financing incurred in a
Repricing Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(b).”

 

9



--------------------------------------------------------------------------------

(h) Subsection 4.5 of the Credit Agreement is hereby amended by amending and
restating clause (b) thereof as follows:

“(b) If, prior to (i) the date that is six months after the Closing Date (in the
case of Original Initial Term Loans) or (ii) the date that is six months after
the First Amendment Effective Date (in the case of Tranche B Term Loans), the
Borrowers make an optional prepayment in full of such Loans in an amount equal
to the Net Cash Proceeds received by the Borrowers or any Restricted Subsidiary
from its incurrence of new Indebtedness under first lien secured bank financing
in a Repricing Transaction, the Borrowers shall pay to the Administrative Agent,
for the ratable account of each Lender, a prepayment premium of 1.0% of the
aggregate principal amount of such Loans being prepaid. If, prior to (i) the
date that is six months after the Closing Date (in the case of Original Initial
Term Loans) or (ii) the date that is six months after the First Amendment
Effective Date (in the case of Tranche B Term Loans), any Lender is replaced
pursuant to Subsection 11.1(g) in connection with any amendment of this
Agreement (including in connection with any refinancing transaction permitted
under Subsection 11.6(g) to replace such Loans) that results in a Repricing
Transaction, such Lender (and not any Person who replaces such Lender pursuant
to Subsection 2.10(e) or 11.1(g)) shall receive a fee equal to 1.0% of the
principal amount of such Loans of such Lender assigned to a replacement Lender
pursuant to Subsection 2.10(e) or 11.1(g).”

(i) Subsection 5.16 of the Credit Agreement is hereby amended as follows:

(i) by deleting each reference to “Initial Term Loans” in subclause (i) of the
first sentence thereof and replacing it with “Original Initial Term Loans”; and

(ii) by deleting the reference to “and (ii)” appearing immediately before the
words “in the case of all other Loans” in the first sentence thereof and
replacing it with “, (ii) in the case of the Tranche B Term Loans, to repay the
Original Initial Term Loans that are not exchanged for Tranche B Term Loans
pursuant to the First Amendment, to pay fees, costs and expenses incurred in
connection with the transactions referred to in this subclause (ii) and/or to
finance the working capital, capital expenditures, business requirements and for
other purposes of the Parent Borrower and its Subsidiaries not prohibited by
this Agreement and (iii)”.

 

10



--------------------------------------------------------------------------------

(j) Subsection 11.2 of the Credit Agreement is hereby amended by deleting the
reference to “Schedule A” in clause (a) thereof and replacing it with
“Schedules A and A-1”.

(k) The Schedules to the Credit Agreement are hereby amended as follows:

(i) by deleting the reference to “Commitments and Addresses” and replacing it
with “Original Initial Term Loan Commitments and Addresses”;

(ii) by deleting the reference to “Commitment” and replacing it with “Original
Initial Term Loan Commitment” and

(iii) by adding Annex I hereto as new Schedule A-1.

(l) Each Exchanging Lender hereby waives any right to receive any payments under
Subsection 4.12 of the Credit Agreement as a result of the Tranche B Effective
Date Transactions. It is understood and agreed that the Parent Borrower, with
the consent of the Administrative Agent, may elect on or prior to the First
Amendment Effective Date that the Tranche B Term Loans for which the Original
Initial Term Loans are exchanged be Eurodollar Loans having an Interest Period
designated by the Parent Borrower, regardless of whether the First Amendment
Effective Date is the last day of an Interest Period with respect to such
exchanged Original Initial Term Loans (which, for the avoidance of doubt, may
include Interest Periods of one week or two weeks).

(m) The Parent Borrower hereby agrees that it shall, together with any
prepayment of the Original Initial Term Loans pursuant to this Amendment, pay to
the Existing Term Lenders, on the First Amendment Effective Date, accrued and
unpaid interest to the First Amendment Effective Date on the amount of Original
Initial Term Loans prepaid or exchanged pursuant to this Amendment.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

Section 2.1 Conditions Precedent to Effectiveness.

(a) The effectiveness of this Amendment, including the obligation of each
Tranche B Term Lender to make, or exchange its Original Initial Term Loan for, a
Tranche B Term Loan, is subject to the satisfaction or waiver of the following
conditions (the date of such satisfaction or waiver of such conditions being
referred to herein as the “First Amendment Effective Date” and the time of such
satisfaction or waiver of such conditions being referred to herein as the, the
“First Amendment Effective Time”):

(1) the Parent Borrower, the OpCo Borrower, the Administrative Agent, the
Collateral Agent and the Tranche B Term Lenders have each delivered a duly
executed counterpart of this Amendment to the Administrative Agent (which, in
the case of Tranche B Term Lenders, may be in the form of an Existing Lender
Signature Page);

 

11



--------------------------------------------------------------------------------

(2) each Guarantor shall have delivered a duly executed counterpart of the
acknowledgment and consent attached to this Amendment (the “Acknowledgment”) to
the Administrative Agent;

(3) the Administrative Agent shall have received (A)(i) true and complete copies
of resolutions of the board of directors or a duly authorized committee thereof
of each of the Loan Parties approving and authorizing the execution, delivery
and performance of this Amendment, and the performance of the Credit Agreement
as amended by this Amendment and (ii) incumbency and the signature of authorized
signatories, in each case, certified as of the First Amendment Effective Date by
a Responsible Officer, secretary or assistant secretary of the Borrowers as
being in full force and effect without modification or amendment and (B) a good
standing certificate (or the equivalent thereof) for each of the Loan Parties
from its jurisdiction of formation;

(4) the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, of the Parent
Borrower dated as of the First Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(5) and (6) below;

(5) each of the representations and warranties made by any Loan Party pursuant
to the Credit Agreement and any other Loan Document to which it is a party
shall, except to the extent that they relate to a particular date, be true and
correct in all material respects on and as of the First Amendment Effective Date
as if made on and as of such date;

(6) no Default or Event of Default shall have occurred and be continuing on the
First Amendment Effective Date after giving effect to the effectiveness hereof;

(7) the Parent Borrower shall have delivered to the Administrative Agent and the
Lenders an opinion from each of Debevoise & Plimpton LLP and Richards, Layton &
Finger, P.A., in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the First Amendment Effective Date;

 

12



--------------------------------------------------------------------------------

(8) UBS Securities LLC, as Lead Arranger, shall have received all fees and
expenses related to the Tranche B Term Loans to the extent due (which may be
offset against the proceeds thereof); and

(9) With respect to the initial Tranche B Term Loans, the Administrative Agent
shall have received a notice of such Borrowing as required by Subsection 2.3 of
the Credit Agreement (or such notice shall have been deemed given in accordance
with Subsection 2.3 of the Credit Agreement).

The making of, or exchange of an Original Initial Term Loan for, Tranche B Term
Loans by the Tranche B Term Lenders shall conclusively be deemed to constitute
an acknowledgement by the Administrative Agent and each Lender that each of the
conditions precedent set forth herein shall have been satisfied in accordance
with its respective terms or shall have been irrevocably waived by such Person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

As of the date hereof, each of the Borrowers, represents and warrants as
follows:

Section 3.1 Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, except (other than with
respect to the Borrowers), to the extent that the failure to be in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) has the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

Section 3.2 Corporate Power; Authorization; Enforceable Obligations. Each of the
Loan Parties has the corporate or other organizational power and authority, and
the legal right, to make, deliver and perform, in the case of each Borrower,
this Amendment and, in the case of each Guarantor, the Acknowledgment and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance thereof. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is

 

13



--------------------------------------------------------------------------------

required to be obtained or made by or on behalf of any Loan Party in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment, except for consents, authorizations, notices and filings which the
failure to obtain or make would not reasonably be expected to have a Material
Adverse Effect. This Amendment has been duly executed and delivered by each
Borrower and the Acknowledgment has been duly executed and delivered by each
Guarantor. This Amendment constitutes a legal, valid and binding obligation of
each Borrower hereto and the Acknowledgment and each other Loan Document to
which any Loan Party is a party which has been executed and delivered
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

Section 3.3 No Legal Bar. The execution, delivery and performance of this
Amendment or the Acknowledgment by any of the applicable Loan Parties (a) will
not violate any Requirement of Law or Contractual Obligation of such Loan Party
in any respect that would reasonably be expected to have a Material Adverse
Effect, (b) will not result in, or require the creation or imposition of any
Lien (other than Liens permitted under the Credit Agreement) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party, except (other than with respect to the Borrowers)
as would not reasonably be expected to have a Material Adverse Effect.

Section 3.4 Representations and Warranties; No Default. Each of the
representations and warranties made by any Loan Party pursuant to the Credit
Agreement and any other Loan Document to which it is a party are, except to the
extent that they relate to a particular date, true and correct in all material
respects on and as of the date hereof as if made on and as of such date. On the
date hereof after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Effect of Amendment and 2016 Increase Supplement. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of any Agent or any Lender under the Loan Documents, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents, all of
which (including with respect to the security interests and liens granted to the
Agents and the other Secured Parties under the Loan Documents) are ratified and
affirmed in all respects and shall continue in full force and effect except
that,

 

14



--------------------------------------------------------------------------------

on and after the effectiveness of this Amendment and the 2016 Increase
Supplement, each reference to the Credit Agreement in the Loan Documents shall
mean and be a reference to the Credit Agreement as amended by this Amendment and
the 2016 Increase Supplement. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. Each of this
Amendment and the 2016 Increase Supplement is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

Section 4.2 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

Section 4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 4.4 Counterparts. This Amendment may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Amendment signed by all the parties shall be delivered to the
Borrower Representative and the Administrative Agent.

Section 4.5 Governing Law, etc. The provisions of the Credit Agreement under the
headings “Governing Law”, “Submission to Jurisdiction; Waivers” and “Waiver of
Jury Trial” are incorporated by reference herein, mutatis mutandis.

[Remainder of this page is intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC as Parent Borrower By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY, LLC as OpCo Borrower
By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent By:  

/s/ Houssem Daly

  Name:   Houssem Daly   Title:   Associate Director By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Houssem Daly

  Name:   Houssem Daly   Title:   Associate Director By:  

/s/ Kenneth Chin

  Name:   Kenneth Chin   Title:   Director

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Amendment and the 2016 Increase Supplement. Each Guarantor further
acknowledges and agrees that all Obligations under the Credit Agreement as
modified by this Amendment and the 2016 Increase Supplement shall be fully
guaranteed and secured pursuant to the Guarantee and Collateral Agreement in
accordance with the terms and provisions thereof.

 

GUARANTORS: SITEONE LANDSCAPE SUPPLY HOLDING, LLC By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY, LLC By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary SITEONE LANDSCAPE SUPPLY BIDCO, INC. By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary LESCO, INC. By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GREEN RESOURCE, LLC By: SiteOne Landscape Supply, LLC, its sole manager By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary GR4, LLC By: SiteOne Landscape Supply, LLC, its
sole manager By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary HYDRO-SCAPE PRODUCTS, INC. By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Vice President and Assistant Treasurer
BISSETT EQUIPMENT CORP. By:  

/s/ John T. Guthrie

  Name:   John T. Guthrie   Title:   Vice President and Assistant Treasurer

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Form of Lender Signature Page to Amendment]

The undersigned, a Lender holding Original Initial Term Loans (“you”), hereby
consents to the First Amendment to Amended and Restated Credit Agreement dated
as of November 23, 2016 and which will amend the Amended and Restated Credit
Agreement, dated as of April 29, 2016 (the “Existing First Lien Credit
Agreement”), among SiteOne Landscape Supply Holding, LLC (formerly known as JDA
Holding LLC), a Delaware limited liability company (the “Parent Borrower”),
SiteOne Landscape Supply, LLC (formerly known as John Deere Landscapes LLC), a
Delaware limited liability company (the “OpCo Borrower”, and together with the
Parent Borrower, collectively, the “Borrowers” and each individually, a
“Borrower”), UBS AG, Stamford Branch, as administrative agent and collateral
agent for the several banks and other financial institutions from time to time
party to thereto (in such capacities, the “Administrative Agent” or the
“Collateral Agent”, as applicable) and the Lenders party thereto, and which is
proposed to be dated on or around November 23, 2016 and to be entered into among
the Borrowers, the several banks and financial institutions parties thereto as
Lenders and the Administrative Agent (the “Amendment”) and to the attachment of
this Lender Signature Page to the Amendment. Capitalized terms used and not
otherwise defined herein shall have the respective meanings given to such terms
in the Amendment or the Existing Credit Agreement, as applicable.

If you are an Existing Term Lender, you, if and only if you indicate below,
hereby irrevocably and unconditionally approve of, and consent to, the
Amendment, and to the attachment of this Lender Signature Page to the Amendment,
and hereby agree that all parties to the Amendment are express third party
beneficiaries of this Signature Page to Amendment and hereby further agree as
follows:

[Check ONLY ONE of the two boxes below]



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

5180-2 CLO LP By: Guggenheim Partners Investment Management, LLC, as Collateral
Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person If a second signature is
necessary: By:  

 

  Name:     Title:   Name of Fund Manager (if any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Adams Mill CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral Manager
By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

AEGIS Electric and Gas International Services, Ltd. By: SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Associated Electric & Gas Insurance Services Limited By: SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Brookside Mill CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Christian Super By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager By:
 

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Credos Floating Rate Fund LP By: SHENKMAN CAPITAL MANAGEMENT, INC., as General
Partner By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

GuideStone Funds Flexible Income Fund By: SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Health Employees Superannuation Trust Australia By: SHENKMAN CAPITAL MANAGEMENT,
INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Highmark Inc. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Jackson Mill CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Portfolio
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Jefferson Mill CLO, Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Kentucky Retirement Systems (Shenkman — Insurance Fund Account) By: SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Kentucky Retirement Systems (Shenkman — Pension Account) By: SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Teachers’ Retirement System of the State of Kentucky By: SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Kentucky Teachers’ Retirement System Insurance Trust Fund By: SHENKMAN CAPITAL
MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Providence Health and Services Investment Trust (Bank Loans Portfolio) By:
SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Shenkman Floating Rate High Income Fund By: SHENKMAN CAPITAL MANAGEMENT, INC.,
as Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sudbury Mill CLO, Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Texas PrePaid Higher Education Tuition Board By: SHENKMAN CAPITAL MANAGEMENT,
INC., as Investment Advisor By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Virginia College Savings Plan By: SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Executive Vice President



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Washington Mill CLO Ltd. By: SHENKMAN CAPITAL MANAGEMENT, INC., as Collateral
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

WM Pool — Fixed Interest Trust No. 7 By: SHENKMAN CAPITAL MANAGEMENT, INC., as
Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   Co-Chief Investment Officer



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

AEA Middle Market Debt II Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President AEA Middle Market Debt
II Parallel Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President AEA Middle Market Debt
III Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

AXA IM Inc., for and on behalf of ALLEGRO CLO III By: AXA Investment Managers
Paris S.A. By:  

/s/ Yannick Le Serviget

Name:   Yannick Le Serviget Title:   Senior Portfolio Manager Name of Fund
Manager (if any): AXA IM Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

AXA IM Inc., for and on behalf of ALLEGRO CLO II By: AXA Investment Managers
Paris S.A. By:  

/s/ Yannick Le Serviget

Name:   Yannick Le Serviget Title:   Senior Portfolio Manager Name of Fund
Manager (if any): AXA IM Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

AXA IM Inc., for and on behalf of ALLEGRO CLO I By: AXA Investment Managers
Paris S.A. By:  

/s/ Yannick Le Serviget

Name:   Yannick Le Serviget Title:   Senior Portfolio Manager Name of Fund
Manager (if any): AXA IM Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

American Beacon Sound Point Floating Rate Income
Fund, a series of American Beacon Funds By: Sound Point Capital Management, LP
as Sub-Advisor By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO X By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:     Gretchen Bergstresser Title:     Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:     Gretchen Bergstresser Title:     Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XII

 

By: Its Collateral Manager CVC Credit Partners, LLC

By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XIV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Apidos CLO XIX By: Its Collateral Manager, CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XVI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XVII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XVIII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XX By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XXI By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XXII By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XXIII By: Its Collateral Manager, CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XXIV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

APIDOS CLO XXV By: Its Collateral Manager CVC Credit Partners, LLC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Ascension Alpha Fund, LLC By: Pioneer Institutional Asset Management, Inc., As
its adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any): Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Ascension Health Master Pension Trust By: Pioneer Institutional Asset
Management, Inc., As its adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any): Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Associated Electric & Gas Insurance Services Limited By: Guggenheim Partners
Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

ATRIUM IX By: Credit Suisse Asset Management, LLC, as portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Bandera Strategic Credit Partners II, L.P. By: Guggenheim Partners Investment
Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

BEAN CREEK CLO, LTD. By:  

/s/ Brian Higgins

  Name:   Brian Higgins   Title:   Manager



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Birchwood Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Blackstone / GSO Long-Short Credit Income Fund By: GSO / Blackstone Debt Funds
Management LLC as Investment Advisor By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Blackstone / GSO Senior Floating Rate Term Fund By: GSO / Blackstone Debt Funds
Management LLC as Investment Advisor By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

BLACKSTONE/GSO STRATEGIC CREDIT FUND By: GSO / Blackstone Debt Funds Management
LLC as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Blue Cross and Blue Shield of Florida, Inc. By: Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Bowman Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Buffalo High Yield Fund By:  

/s/ Alicia Marthaler

  Name:   Alicia Marthaler   Title:   Attorney-in-fact Name of Fund Manager (if
any): Buffalo High Yield Fund



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2012-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2013-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2014-1 Ltd. By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2014-2 Ltd. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2015-1 Ltd. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Catamaran CLO 2016-1 Ltd. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any): Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Cavello Bay Reinsurance Limited By: Sound Point Capital Management, LP as
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

City of New York Group Trust By: The Comptroller of the City of New York By:
Guggenheim Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

CLC Leveraged Loan Trust By: Challenger Life Nominees PTY Limited as Trustee By:
Guggenheim Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Cole Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as Collateral
Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

COPPERHILL LOAN FUND I, LLC By: Credit Suisse Asset Management, LLC, as
investment manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Cumberland Park CLO Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Cutwater 2014-I, Ltd. Cutwater 2014-II, Ltd. Cutwater 2015-I, Ltd. By:  

/s/ Joe Nelson

  Name:   Joe Nelson   Title:   Authorized Signor Name of Fund Manager (if any):
Cutwater Investor Services Corp.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

DaVinci Reinsurance Ltd. By: Guggenheim Partners Investment Management, LLC as
Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Dorchester Park CLO Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Dunham Floating Rate Bond Fund By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any): Newfleet Asset Management



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Emerson Park CLO Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Employers Insurance Company of Wausau By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any): Liberty Mutual Insurance



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Endurance Investment Holdings Ltd. By: Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

ERIE INDEMNITY COMPANY By: Credit Suisse Asset Management, LLC, as investment
manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

ERIE INSURANCE EXCHANGE By: Credit Suisse Asset Management, LLC., as its
investment manager for Erie Indemnity Company, as Attorney-in-Fact for Erie
Insurance Exchange By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

First American Title Insurance Company By: Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

General Dynamics Corporation Group Trust By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Guggenheim Loan Master Fund, Ltd By: Guggenheim Partners Investment Management,
LLC as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Guggenheim Private Debt Fund Note Issuer 2.0, LLC By: Guggenheim Partners
Investment Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Guggenheim Strategic Opportunities Fund By: Guggenheim Partners Investment
Management, LLC By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Guggenheim U.S. Loan Fund II By: Guggenheim Partners Investment Management, LLC
as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Hamilton Finance LLC By: Guggenheim Partners Investment Management, LLC as
Sub-Advisor By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

HI-PF-BUL-SFonds By: Guggenheim Partners Investment Management, LLC as Asset
Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

ING Capital LLC By:  

/s/ Tom McCaughey

  Name:   Tom McCaughey   Title:   Managing Director If a second signature is
necessary: By:  

/s/ Edward Bailey

  Name:   Edward Bailey   Title:   Director



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

James River Insurance Company By: Angelo, Gordon & Co., L.P. as Investment
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

JFIN CLO 2013 LTD. JFIN CLO 2014 LTD. JFIN CLO 2014-II LTD. JFIN CLO 2015 LTD.
JFIN CLO 2015-II LTD. JFIN CLO 2016 LTD. By: Apex Credit Partners LLC, as
Collateral Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

JRG Reinsurance Company, Ltd. By: Angelo, Gordon & Co., L.P. as Investment
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust By: Angelo, Gordon & Co., L.P., as Investment Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Keuka Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KP FIXED INCOME FUND By: Credit Suisse Asset Management, LLC, as Sub-Adviser for
Callan Associates Inc., the Adviser for The KP Funds, the Trust for KP Fixed
Income Fund By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2012-2, LTD. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2013-1, Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2013-2 Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2014-1 Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2014-2 Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2014-3 Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

KVK CLO 2015-1 Ltd. By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any): Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Liberty Mutual Retirement Plan Master Trust, as Assignee By: LIBERTY MUTUAL
GROUP ASSET MANAGEMENT INC. ACTING FOR AND ON BEHALF OF LIBERTY MUTUAL
RETIREMENT PLAN MASTER TRUST By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any): Liberty Mutual Insurance



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Loomis Sayles Credit Opportunities Fund By: Loomis, Sayles & Company, L.P., Its
Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Loomis Sayles Senior Floating Rate & Fixed Income Fund By: Loomis, Sayles &
Company, L.P., Its Investment Manager By: Loomis, Sayles & Company,
Incorporated, Its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Loomis Sayles Senior Floating Rate Loan Fund By: Loomis, Sayles & Company, L.P.,
Its Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING X, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XII, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XIII, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XIV, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XIX, Ltd. By: Credit Suisse Asset Management, LLC., as
collateral manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XVI, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XVII, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

MADISON PARK FUNDING XX, LTD. By: Credit Suisse Asset Management, LLC., as
portfolio manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Natixis Loomis Sayles Senior Loan Fund By: Loomis, Sayles & Company, L.P., Its
Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NHIT: Senior Floating Rate and Fixed Income Trust By: Loomis Sayles Trust
Company, LLC, its Trustee By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Norrep Enhanced Credit Fund. By:  

/s/ Keith Leslie

  Name:   Keith Leslie   Title:   Vice President Name of Fund Manager (if any):
Norrep Capital Management Ltd.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Norrep Short Term Income Fund By:  

/s/ Keith Leslie

  Name:   Keith Leslie   Title:   Vice President Name of Fund Manager (if any):
Norrep Capital Management Ltd.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NORTHWOODS CAPITAL IX, LIMITED By: Angelo, Gordon & Co., L.P. as Collateral
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NORTHWOODS CAPITAL X, LIMITED By: Angelo, Gordon & Co., L.P. as Collateral
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NORTHWOODS CAPITAL XI, LIMITED By: Angelo, Gordon & Co., L.P. as Collateral
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NORTHWOODS CAPITAL XII, LIMITED By: Angelo, Gordon & Co., L.P. as Collateral
Manager By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NORTHWOODS CAPITAL XIV, LIMITED

By: Angelo, Gordon & Co., L.P.

As Collateral Manager

By:  

/s/ Maureen D’ Alleva

  Name:   Maureen D’ Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any): Angelo, Gordon and Co.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

NZCG Funding Ltd By: Guggenheim Partners Investment Management, LLC, as
Collateral Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners 24, Ltd.

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners 26, Ltd. By: Octagon Credit Investors, LLC as
Portfolio Manager By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners 27, Ltd. By: Octagon Credit Investors, LLC as
Collateral Manager By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XIV, Ltd.

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XIX, Ltd.

By: Octagon Credit Investors, LLC

as collateral manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XVI, Ltd.

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XVII, Ltd.

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XVIII, Ltd.

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Octagon Investment Partners XXII, Ltd

By: Octagon Credit Investors, LLC

as Collateral Manager

By:  

/s/ Margaret B. Harvey

Name:   Margaret B. Harvey Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any): Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Peerless Insurance Company By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any): Liberty Mutual Insurance



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

PensionDanmark Pensionsforsikringsaktieselskab By: Guggenheim Partners
Investment Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Pinnacle Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Pioneer Floating Rate Fund

By: Pioneer Investment Management, Inc.

As its adviser

By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any): Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Pioneer Investments Diversified Loans Fund By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any): Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Pioneer Solutions SICAV — Global Floating Rate Income

By: Pioneer Investment Management, Inc.

As its adviser

By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any): Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta II Funding LP By: Napier Park Global Capital (US) LP Attorney-in-fact
By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta III Funding Ltd By: Napier Park Global Capital (US) LP Attorney-in-fact
By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director     Name of Fund Manager
(if any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta IV Funding Ltd By: Napier Park Global Capital (US) LP Attorney-in-fact
By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director     Name of Fund Manager
(if any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta V Funding Ltd By: Napier Park Global Capital (US) LP Attorney-in-fact
By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director     Name of Fund Manager
(if any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta VI Funding Ltd By: Regatta Loan Management LLC its Collateral Manager
By:  

/s/ Melanie Hanlon

  Name:   Hanlon, Melanie   Title:   Managing Director     Name of Fund Manager
(if any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Regatta VII Funding Ltd By: Regatta Loan Management LLC its Collateral Manager
By:  

/s/ Melanie Hanlon

  Name:   Hanlon, Melanie   Title:   Managing Director     Name of Fund Manager
(if any): Napier Park Global



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Renaissance Investment Holdings Ltd. By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

SC Pro Loan VII LTD - CVC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Seneca Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Shell Pension Trust By: Guggenheim Partners Investment Management, LLC as
Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sheridan Square CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO II, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO III, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO IV, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO V, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO VIII, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO X, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO XI, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Sound Point CLO XII, Ltd By: Sound Point Capital Management, LP as Collateral
Manager By:  

/s/ Misha Shah

  Name:   Misha Shah   Title:   CLO Operations Associate Name of Fund Manager
(if any): Sound Point Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

South Carolina Retirement Systems Group Trust By: Guggenheim Partners Investment
Management, LLC as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

STATE OF NEW MEXICO STATE INVESTMENT COUNCIL By: authority delegated to the New
Mexico State Investment Office By: Credit Suisse Asset Management, LLC, as
investment manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Stewart Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

SUMITOMO MITSUI BANKING CORPORATION, as a Consenting Lender By:  

/s/ Christakis Droussiotis

  Name:   Christakis Droussiotis   Title:   Managing Director



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

SunAmerica Income Funds - SunAmerica Flexible Credit Fund By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any): Newfleet Asset Management



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Swiss Capital Alternative Strategies Funds SPC for the Account of SC Alternative
Strategy 7SP By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Swiss Capital Pro Loan III PLC - CVC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Swiss Capital Pro Loan V PLC - CVC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Swiss Capital Pro Loan VIII PLC - CVC By:  

/s/ Gretchen Bergstresser

Name:   Gretchen Bergstresser Title:   Senior Portfolio Manager Name of Fund
Manager (if any): CVC Credit Partners



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Thacher Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

THE EATON CORPORATION MASTER RETIREMENT TRUST By: Credit Suisse Asset
Management, LLC, as investment manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Director Name of Fund Manager (if any): Credit
Suisse Asset Management, LLC



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

The Loomis Sayles Senior Loan Fund, LLC By: Loomis, Sayles & Company, L.P., Its
Investment Manager By: Loomis, Sayles & Company, Incorporated, Its General
Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

The Society Incorporated By Lloyd’s Act 1871 By The Name of Lloyd’s By:
Guggenheim Partners Investment Management, LLC as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Treman Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Triton Pacific Investment Corporation Inc. By: ZAIS Group LLC By:  

/s/ Vincent Ingato

  Name:   Vincent Ingato   Title:   Managing Director Name of Fund Manager (if
any): ZAIS Group, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Tryon Park CLO Ltd. By: GSO / Blackstone Debt Funds Management LLC as Collateral
Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

UBS AG, Stamford Branch By:  

/s/ Craig Pearson

  Name:   Craig Pearson   Title:   Associate Director Banking Product Services,
US If a second signature is necessary: By:  

/s/ Darlene Arias

  Name:   Darlene Arias   Title:   Director



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

US Bank N.A., solely as trustee of the DOLL Trust (for Qualified Institutional
Investors only), (and not in its individual capacity)

By: Octagon Credit Investors, LLC

as Portfolio Manager

By:  

/s/ Margaret Harvey

Name:   Margaret Harvey

Title:

  Managing Director of Portfolio Administration Name of Fund Manager (if any):
Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Venture XXIII CLO, Limited By: its investment advisor MJX Asset Management LLC
By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any): MJX Asset Management



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Venture XXIV CLO, Limited

By: its investment advisor

MJX Asset Management LLC

By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any): MJX Asset Management



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Vermont Pension Investment Committee By: Guggenheim Partners Investment
Management, LLC as Contractor By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any): Guggenheim Partners, LLC



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Vibrant CLO II, Ltd. By: DFG Investment Advisers, Inc., as Portfolio Manager By:
 

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any): DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Vibrant CLO III, Ltd. By: DFG Investment Advisers, Inc. By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any): DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Vibrant CLO IV, Ltd. By: DFG Investment Advisers, Inc., as Collateral Manager
By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any): DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Vibrant CLO, LTD. By: DFG Investment Advisers, Inc., as Portfolio Manager By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any): DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Virtus Senior Floating Rate Fund By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any): Newfleet Asset Management



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Webster Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

Westcott Park CLO, Ltd. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager to Warehouse Parent, Ltd. By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any): GSO Capital



--------------------------------------------------------------------------------

☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☒ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

WM Pool - High Yield Fixed Interest Trust By: Loomis, Sayles & Company, L.P.,
its Investment Manager By: Loomis, Sayles & Company, Incorporated, its General
Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any): Loomis Sayles



--------------------------------------------------------------------------------

☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and the exchange (on a cashless
basis) of 100% of the outstanding principal amount of the Original Initial Term
Loans held by such Lender for a Tranche B Term Loan in a like principal amount.
By choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to exchange
any amount of such Lender’s Original Initial Term Loans for Tranche B Term Loans
or to exchange (on a cashless basis) less than 100% of the principal amount of
such Lender’s Original Initial Term Loans for Tranche B Term Loans, in which
case the difference between the current principal amount of such Lender’s
Original Initial Term Loans and the allocated principal amount of Tranche B Term
Loans will be prepaid on, and subject to the occurrence of, the First Amendment
Effective Date.

 

☐ CASH SETTLEMENT OPTION

The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of, and consents to, the Amendment and having 100% of the outstanding
principal amount of the Original Initial Term Loans held by such Existing Term
Lender repaid on the First Amendment Effective Date and to purchase by
assignment Tranche B Term Loans in a like principal amount. By choosing this
option, each undersigned Lender hereby acknowledges and agrees that the
Administrative Agent may, in its sole discretion, elect not to allocate to such
Lender or to allocate less than 100% of the principal amount of such Lender’s
Original Initial Term Loans in Tranche B Term Loans.

 

ZAIS CLO 4, LIMITED By:  

/s/ Vincent Ingato

  Name:   Vincent Ingato   Title:   Managing Director Name of Fund Manager (if
any): ZAIS Group, LLC



--------------------------------------------------------------------------------

Annex I

SCHEDULE A-1

Tranche B Term Loan Commitments

 

Lender

   Tranche B Term Loan Commitment  

UBS AG, Stamford Branch

   $ 28,107,037.82   

Exchanging Lenders

   $ 245,517,962.18      

 

 

 

Total:

   $ 273,625,000      

 

 

 